Citation Nr: 0126945	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  94-43 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to the service-connected 
disability of the right tibia and fibula.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
disability of the right tibia and fibula.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.

4.  Entitlement to an increased rating for residuals of a 
fracture of the distal right tibia and fibula, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.  The veteran had additional service in the Army 
National Guard with a period of active duty for training from 
July to August 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Houston, Texas and St. Petersburg, Florida 
Regional Offices (RO).  The veteran testified at hearings 
before a Hearing Officer at the RO in January 1994 and May 
1995. 

In March 1997, the veteran raised the issue of entitlement to 
a temporary total rating under 38 C.F.R. § 4.30.  That issue 
is referred to the RO for the appropriate action.

The Board notes that by rating action in September 1999, the 
RO assigned a 20 percent rating for the service-connected 
residuals of a fracture of the tibia and fibula, right leg, 
effective on September 19, 1995.






FINDINGS OF FACT

1.  In a February 1978 rating decision, the RO denied service 
connection for a fracture of the left knee; the veteran did 
not appeal that decision and it became final.

2.  Evidence and testimony of the veteran regarding the 
claimed left knee disability has been received since the 
February 1978 RO decision, and must be considered in order to 
fairly decide the merits of the claim.

3.  The service-connected residuals of a fracture of the 
distal right tibia and fibula is shown to be productive of a 
disability picture that more nearly approximates one 
consistent with marked ankle disability.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a left knee disability is 
reopened.  38 U.S.C. §§  5108 7105, (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected residuals of a fracture of the 
distal right tibia and fibula are met, from the date of 
claim. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5262, 5270 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for a 
left knee disability.


During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the veteran's 
claim to reopen the previously denied claim for service 
connection for a left knee disability.  However, in light of 
the Board's favorable determination herein, a remand of the 
case to the RO solely for consideration of the new law is not 
necessary.  Consideration by the RO of the VCAA will be 
addressed in the Remand portion of the decision.  The veteran 
is not prejudiced by the Board's decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received in 
April 1990 and therefore the amendments are not applicable to 
the veteran's claim.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

By rating action in February 1978, the RO denied the 
veteran's original claim of service connection for a left 
knee fracture on the basis that the claimed injury was not 
shown by the available service medical records.  The veteran 
was notified of that determination and of his appellate 
rights by letter dated that same month.  The veteran did not 
appeal that decision and it became final.

At the time of the February 1978 rating decision, the 
evidence consisted of the veteran's medical records dated in 
1977 related to the veteran's service in the Army National 
Guard and a report of a January 1978 VA examination.  At the 
time of the January 1978 examination, the veteran reported 
that he sustained a stress fracture of the left knee while 
stationed at Fort Ord in 1971.  On examination, it was 
indicated that the left knee had full range of motion.  The 
medial, lateral, anterior and posterior cruciate knee 
ligaments were intact.  X-ray studies of the left knee showed 
sclerosis in the medullary canal of the distal end of the 
femur, having the appearance of an infarct.  There was 
otherwise no significant abnormalities.  No diagnosis 
pertaining to the left knee was rendered.

The evidence added since the February 1978 rating action 
includes additional service medical records received in May 
1993, numerous private and VA hospital and outpatient records 
dated from June 1978 to February 2001 and reports of VA 
medical examinations.  The additional service medical records 
show that the veteran was treated for a stress fracture of 
the left distal femur in June 1971.  A June 1971 entry also 
noted left knee sprain and that x-ray was normal.  

A June 1978 private medical statement shows that the veteran 
reported that he fractured his left knee while on active duty 
at Fort Ord, California.  The diagnoses included possible 
torn cartilage, left knee.  

April 1981 private hospital records show that the veteran 
reported that he fell off a ladder at work, three to four 
months earlier, and injured his left knee.  It was indicated 
that he was treated conservatively and continued to have pain 
in the left knee.  The impression was tear, left medial 
meniscus.  Left knee medial meniscectomy and arthroscopy were 
performed.

On VA examination in July 1994, the veteran reported that he 
sustained an injury to his left knee in 1971 which was 
treated with a cast/splint for a few months.  He indicated 
that he had left knee surgery in 1981.  The diagnoses 
included left knee degenerative joint disease, probably 
consequent to left knee injury in 1971 and exacerbated by 
right leg fracture. 

The Board finds that the new evidence, consisting of the 
findings shown on the additional service and private medical 
records and the July 1994 VA examination, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  This evidence is certainly new and is 
material as it is probative on the issue of service 
connection for a left knee disability.  Thus, the Board finds 
that new and material evidence has been submitted, and that 
the claim of service connection for a left knee disability is 
reopened.


Entitlement to an increased rating for 
residuals of a fracture of the distal 
right tibia and fibula, currently 
evaluated as 20 percent disabling.

Initially, by rating action in February 1978, service 
connection for a right ankle injury was granted, evaluated as 
100 percent disabling under the provisions of 38 C.F.R. 
§ 4.30 from August 1977 and as noncompensable from October 1, 
1977.  The grant of service connection was based on service 
medical records showing that while the veteran was on active 
duty for training, he reinjured a healing fracture of the 
right lower extremity.  It was noted that at the time of the 
reinjury, he was still using crutches from a previous 
nonservice connected fracture of the right tibia and fibula.  

By rating action in September 1987, the RO determined that 
the February 1978 rating action contained clear and 
unmistakable error in denying service connection for fracture 
of the right tibia and fibula and granting service connection 
for a right ankle injury by aggravation.  It was indicated 
that the service medical records showed that the veteran 
incurred a fracture of the right distal tibia and fibula in 
an auto accident in 1977 prior to entry on active duty for 
training with the National Guard.  It was indicated that he 
reinjured the fracture in July 1977 while on active duty for 
training.  A 100 percent rating under the provisions of 
38 C.F.R. § 4.30 was established from August 1977 and a 10 
percent rating was assigned under Diagnostic Code 5262 from 
October 1977.  A 100 percent rating under the provisions of 
38 C.F.R. § 4.29 was assigned from August 1987 and a 10 
percent rating was assigned from September 1987. 

The veteran's claim for an increased rating for the service-
connected residuals of a fracture of the distal right tibia 
and fibula was received in February 1988.

A February 1988 VA hospital record shows that the veteran was 
status post right tibia fracture in 1978 which subsequently 
developed a malunion and required an osteotomy and fixation 
with an external fixator.  It was noted that since that time 
he had developed a ring sequestrum with chronic drainage from 
the medial pin site.  During hospitalization, he underwent 
incision, drainage and removal of ring sequestrum of the 
right tibia.  

On VA examination in June 1988, the veteran reported pain in 
the area of the fracture site of the right tibia and giving 
way of the ankle.  It was noted that he wore a brace for the 
ankle and took Tylenol for the control of his discomfort.  He 
also reported that after prolonged standing, he developed 
swelling in the leg.  Examination of the right tibia revealed 
a hyperpigmented scar located approximately six inches above 
the ankle from which occasionally apparent purulent drainage 
came.  It was indicated that presently the area was healed.  
It was indicated that there was slight edema above the ankle 
and there appeared to be a few degrees of posterior 
angulation at the fracture site, otherwise the tibial 
alignment seemed satisfactory.  It was indicated that 
measuring from the tibial tubercle to the heel was 16 1/4 
inches on the right as compared to 16 1/2  on the left. 
Dorsiflexion of the right ankle was to approximately 5 
degrees and plantar flexion was to approximately 15 degrees.  
The examiner indicated that there seemed to be satisfactory 
clinical union of the fracture.  X-ray studies of the right 
leg revealed healed fractures in the shafts of the tibia and 
fibula near the juncture of the middle and distal thirds but 
more in the distal middle two-thirds.  There was a 15 degree 
medial angulation of both fracture fragments with some slight 
encroachment upon the interosseous space at the level of the 
fracture due in part to some of the healing process which 
filled in the angle formed by the angulated tibia on its 
lateral margin.  It was also noted that there was a deformity 
of the fibula just above the distal tibiofibular joint that 
appeared relatively well healed fractures.  

On VA examination in April 1989, it was noted that the 
veteran underwent sequestrectomy for osteomyelitis of the 
ankle in August and December 1988.  It was indicated that 
since that time, he was walking with a brace.  He reported 
that medication adequately controlled persistent pain.  It 
was noted that he was able to walk satisfactorily with the 
brace but was unable to jog.  On physical examination, there 
was a deformity at the level of the middle third with a 
curvature medially concave secondary to fracture of the leg 
in 1978.  There were well healed scars noted on the right leg 
and ankle.  There was considerable pain over the entire lower 
leg.  Flexion of the right knee was from 0 to 140 degrees.  
There was no instability in the joint and lateral ligaments 
were of good support.  Plantar flexion of the right ankle was 
from 0 to 35 degrees and dorsiflexion was from 0 to 5 
degrees.  X-ray studies of the right leg showed old healed 
fractures in the middle third of the shafts of the tibia and 
fibula, the fractures were all quite solidly healed.  The 
impression was status post multiple surgeries to the right 
leg and ankle including sequestrectomies for osteomyelitis 
with residual pain and decreased function.

On VA examination in May 1991, the veteran reported that he 
had no drainage of the right leg since surgery in 1989.  He 
complained of pain, swelling and cramping after standing and 
walking, usually in the afternoon.  It was noted that he wore 
a 1/2 inch elevation on his right boot and a short leg Klenzac 
brace.  Examination of the right leg revealed posterior and 
medial bowing of the tibia at about the junction of the 
middle and lower thirds.  There was a nontender callus 
palpable in that region.  The examiner noted dorsiflexion of 
the right ankle to the neutral position and plantar flexion 
to 20 degrees with normal subastragular motion and without 
instability or tenderness.  It was indicated that the left 
ankle was normal.  X-ray studies of the right tibia and 
fibula showed slightly impacted fractures in the distal tibia 
and fibula.  It was indicated that the tibial fracture was 
angulated medially approximately 15 degrees and the fibular 
fracture was angulated approximately 18 degrees.  It was 
indicated that all of the fractures were quite solidly 
healed.  The diagnoses included healed fracture, middle third 
right tibia and fibula.  

On VA general medical examination in October 1993, the 
veteran complained of pain in the right leg.  It was noted 
that there were three scars on the right leg that were all 
nontender.  There was a malunion of both the lower end of the 
tibia and fibula and a resulting deformity of the lower third 
of the leg which was laterally displaced.  The examiner 
indicated that range of motion of the right knee was full 
without pain.  Dorsiflexion of the right ankle was to 40 
degrees and was painful.  X-ray studies showed old healed 
fractures of the right tibia and fibula.  The diagnoses 
included fracture with malunion of the right tibia and 
fibula.

On VA examination in July 1994, the veteran reported giving 
out episodes in the right ankle necessitating an ankle brace 
which helped.  He reported soreness in the right leg and pain 
in the right ankle.  It was noted that the reported pain was 
worse with physical activities.  Well healed scars were 
noted.  The examiner indicated that deformity was present, 
that there was valgus angulation and there was shortening of 
1/2 inch of the right leg.  It was indicated that x-rays showed 
well healed fracture of the tibia and fibula in valgus.  
Degenerative joint disease of the knees and right ankle were 
also noted.  The diagnoses were status post fracture of the 
right tibia and fibula in 1977 and status post osteotomy of 
the right tibia and fibula in 1987.  

On VA examination in April 1998, the examiner indicated that 
the veteran referred to left tibia-fibula fracture with 
angulation.  It is apparent that the examiner incorrectly 
reported the history of the right tibia and fibula fracture 
and all incorrect references will be reported correctly as 
they pertain to the right tibia and fibula.  It was noted 
that the right leg was 1/2 inch shorter than the left leg.  It 
was indicated that x-ray studies were reviewed and revealed 
old healed fracture of the tibia and fibula with angulation.  
It was indicated that right knee flexion was 120 degrees.  
The impression included abnormal gait status post right 
tibia-fibula fracture with angulation.  It was noted that the 
veteran had frequent flare-ups, multiple other medial 
problems including hepatitis C, frequent flare-ups of 
fatigue, tiredness and weakness, unable to bear prolonged 
standing and chronic pain syndrome.

On VA examination in August 1999, the veteran indicated that 
he had worn a double metal stem brace attached to the right 
shoe since the early 1980's and that he had been walking with 
an abnormal gait since the injuries and surgeries of the 
right tibia and fibula.  He also indicated that in 1997 he 
underwent a bunionectomy and excision of a neuroma on the 
right second interspace.  He reported significant pain to the 
right leg and foot.  The examiner indicated that gait 
examination was significantly abnormal and non-propulsive.  
It was indicated that he wore a brace daily.  The veteran 
reported that he could walk a maximum of one block without 
pain in the foot and that he had daily pain in the right foot 
and leg with swelling.  He indicated that he worked full time 
in a factory.  Neurological examination revealed right foot 
with hypersensitivity to the right lower leg and right foot.  
Musculoskeletal examination revealed significant mal-
alignment of the lower tibia and fibula, ankle and foot to 
the rest of the leg secondary to angular deformity on the 
medial tibial area at the old fracture site.  Range of motion 
of the right ankle was diminished with a maximum of -5 
degrees dorsiflexion, 25 to 30 degrees of plantar flexion.  
The examiner indicated that 10 degrees of dorsiflexion and 40 
degrees of plantar flexion was normal.  There was positive 
pain on range of motion and forced dorsiflexion induced a 
clonic like response.  The impression included angular 
deformity of the lower tibia and fibula at fracture site 
noted, abnormal gait with non-propulsive right foot secondary 
to multiple problems.  The examiner indicated that the bunion 
and neuroma deformities were not due to the service-connected 
lower right leg condition and that the veteran did have 
significant right lower extremity deformities which had 
obviously become worse.  

February 2001 VA hospital records show that the veteran was 
injured after falling off a roof and sustained a left 
calcaneus fracture as well as a right bicondylar tibial 
plateau fracture and compartment syndrome.  Open reduction 
internal fixation with allogenic bone graft, right tibial 
plateau fracture was performed.

The Board has considered the provisions of the VCAA with 
regard to the veteran's increased rating claim.  The Board 
finds that, as the veteran has been afforded VA examinations 
and an opportunity to submit other medical evidence in 
connection with his claim, no further assistance in 
developing the facts pertinent to his claim is required.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4. The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court that 
any examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45, and clinical findings must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability or pain during flare-ups.

The service-connected fracture residuals are currently rated 
as 20 percent disabling under Diagnostic Code 5262 pertaining 
to impairment of the tibia and fibula.  The Board notes that 
a separate 10 percent rating is in effect for degenerative 
joint disease of the right knee. 

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by moderate knee or ankle disability 
warrants a 20 percent rating, and a marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
rating may be assigned for nonunion of the tibia and fibula 
when there is loose motion requiring a brace. 38 C.F.R. § 
4.71a including Diagnostic Code 5262 (2001).

The Board has considered the medical evidence of record, 
including numerous VA and private outpatient and hospital 
records dated from 1987 to 2001, the contentions and 
testimony of the veteran and the findings shown on VA 
examinations reports.  The medical evidence shows that there 
is malunion of the tibia and fibula as a result of the 
fracture during service and that the fracture is well healed.  
Clinical findings of VA examinations dated from June 1988 to 
August 1999, with the exception of the October 1993 VA 
general medical examination report, show that dorsiflexion of 
the right ankle to no more than 5 degrees.  The most recent 
VA examination showed angular deformity of the lower tibia 
and fibula at the fracture site and abnormal gait with non-
propulsive right foot.  The medical evidence shows that the 
veteran has complained consistently of right leg pain during 
the entire appeal period.  As such, the Board finds that the 
medical evidence supports a finding of marked ankle 
disability as the result of the service-connected disability 
and that the assignment of a 30 percent rating in this case 
from the date of claim is warranted.

The medical evidence, however, is against the assignment of a 
rating in excess of 30 percent.  While the medical evidence 
shows that the veteran has worn an ankle brace during the 
appeal period, there is no evidence of nonunion of the tibia 
and fibula, when there is loose motion requiring a brace, 
which would warrant a 40 percent rating under Diagnostic Code 
5262.  There is no evidence of ankylosis of the right ankle 
that would warrant a higher rating under Diagnostic Code 
5270.  As noted above, a separate rating is in effect for 
degenerative joint disease of the right knee.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.

The Board has considered all the relevant factors and finds 
that the current evidence of record does not indicate that 
the veteran suffers from additional functional loss due to 
pain or weakness, other than the functional loss contemplated 
by the award of a 30 percent evaluation, and thus, a 
disability evaluation in excess of the 30 percent awarded is 
not warranted under 38 C.F.R. § 4.40, 4.45, 4.59.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a left knee disability, the 
appeal is allowed to this extent subject to further action as 
discussed below. 

An increased rating of 30 percent for the service-connected 
residuals of a fracture of the distal right tibia and fibula 
is granted, from the date of claim, subject to the 
regulations controlling disbursement of VA monetary benefits.

REMAND

In view of the above determination that the veteran's claim 
of service connection for a left knee disability is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

The veteran asserts that he sustained a stress fracture of 
the left knee while stationed at Fort Ord in 1971.  The 
veteran is also seeking, in a separate claim, service 
connection for arthritis of the left knee, secondary to the 
right leg disability.

As noted above, the service medical records show a diagnosis 
of a sprained left knee and also noted a stress fracture of 
the left femur.  On the basis of the veteran's reported 
history, in July 1994, a VA examiner made a diagnosis of left 
knee degenerative joint disease, probably consequent to left 
knee injury in 1971 and exacerbated by right leg fracture.  
The examiner did not discuss evidence showing that the 
veteran was treated in April 1981 for a left knee injury 
following a fall off of a ladder at work.

The veteran is also seeking service connection for a back 
disability, claimed as secondary to the service-connected 
right leg disability.  

On VA examination in July 1994, the examiner rendered a 
diagnosis of chronic low back pain with bulging discs at L5-
S1 and L4-L5, and noted that this problem could be secondary 
to his right lower extremity shortening due to his right 
tibia and fibula fracture.  

An August 1999 VA Compensation and Pension Examination 
Request Worksheet noted that the veteran was claiming that 
his left knee and back conditions were caused by his service-
connected right leg disability.  It was requested that the 
examiner furnish an opinion as to the relationship supported 
by medical treatise.

On VA spine examination in August 1999, the diagnosis was 
degenerative disease of the lumbar spine as well as L5-S1 
radiculopathy.  The examiner did not render the requested 
opinion regarding the relationship of the back disability to 
the service-connected right leg disability.  In addition, 
there was no examination of the left knee as indicated by the 
RO.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)" and to 
provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

The veteran should be afforded VA examinations for the 
purpose of determining the current nature and etiology of the 
left knee and back disorders.  The examiner must be provided 
with the claims file so that all medical records pertaining 
to the claimed injuries can be reviewed prior to rendering 
the requested opinions.

The Board notes that by rating action in September 1999, the 
RO denied the veteran's claims for entitlement to service 
connection for bunions and neuromas secondary to the service-
connected residuals of a right fracture of the tibia and 
fibula.  The RO also denied, as not well-grounded, the claim 
for service connection for a stress fracture of the left 
distal femur.  A notice of disagreement with those 
determinations was received in November 1999.  The RO has not 
issued a statement of the case as to those issues, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed back and left knee 
disabilities since August 1999, not 
previously obtained.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source, not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should obtain all VA 
outpatient reports not of record 
pertaining to the veteran.  Once 
obtained, all records must be associated 
with the claims folder.

3.  The RO then should schedule the 
veteran for VA examinations to determine 
the diagnosis and the likely etiology of 
the claimed back and left knee disorders.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  Based on his/her 
review of the complete medical record, 
the appropriate examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
back and left knee disabilities which 
were either incurred in or aggravated by 
service or is proximately due to or the 
result of a service-connected disability.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report(s) must be associated 
with the claims folder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issues of service 
connection for bunions and neuromas 
secondary to the service-connected 
residuals of a right fracture of the 
tibia and fibula and for a stress 
fracture of the left distal femur, 
following the completion of the 
development outlined above.  The veteran 
should be informed of his appeal rights 
and of the actions necessary to perfect 
an appeal on that issue.

8.  Following completion of the above, 
the RO review the veteran's claims.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



